JOHNSON, J.,
dissenting.
hThe applicant, Ms. Claire Deslatte was employed by the Office of the Winn Parish District Attorney during a period when that office was charged with financial mismanagement. The investigation by the Legislator’s Auditor and the Attorney General into the District Attorney’s improper spending practices ended, when he unfortunately, committed suicide. Therefore, the allegations of wrongdoing remain unresolved.
One of the allegations made was that Ms. Deslatte received payment for work which was not performed. The record contains little documentary evidence of work performed (time records, work product, etc.) Sworn testimony that work was performed, without any documentation, does not satisfy the burden of proof.